Citation Nr: 1647053	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an earlier effective date for the grant of service connection for the bilateral ankles.

2. Entitlement to a rating in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a March 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  


FINDINGS OF FACT

1. The Veteran withdrew his appeal for entitlement to an earlier effective date for the grant of service connection for the bilateral ankles at his March 2013 hearing.

2. The Veteran's spine disability manifests in a limitation of forward flexion to 15 degrees upon repetitive motion.

3. The Veteran's spine disability results in incapacitation, but does not result in incapacitation necessitating physician treatment and physician-prescribed bed rest that cumulatively totals six weeks or more within any one year period.

4. The Veteran's spine disability manifests in bladder incontinence.

5. The Veteran's spine disability manifests in bowel incontinence.

6. The Veteran's service-connected disabilities manifest in the need for regular aid and attendance.

7. The Veteran's spine disability has manifested in the loss of use of the bilateral lower extremities.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an earlier effective date for the grant of service connection for the bilateral ankles, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2. The criteria for a rating in excess of 40 percent for a spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2016).

3. Service connection for a disability manifested by bladder incontinence as secondary to a service-connected spine disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4. Service connection for a disability manifested by bowel incontinence as secondary to a service-connected spine disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5. The criteria for entitlement to special monthly compensation based need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

6. The criteria for entitlement to special monthly compensation based the loss of use of the bilateral lower extremities have been met. 38 U.S.C.A. §§ 1114(m), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this appeal, the Veteran seeks an earlier effective date for the grant of service connection for his bilateral ankle disabilities, and an increased rating for his spine disability. For the reasons discussed below, the Board has determined that the effective date issue must be dismissed in accord with the Veteran's request, and that higher ratings are warranted for the spine disability. Additionally, the Board finds that multiple neurological disabilities associated with the spine disability warrant service connection. Finally, the severity of the Veteran's disability warrants a grant of special monthly compensation.

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board is dismissing the appeal for an earlier effective date, there is no need to discuss the impact of the VCAA on that claim. 

Concerning his increased rating claim, letters dated in July 2008 and February 2009 informed the Veteran that to substantiate the claim VA needed evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and notified him of how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VA has procured the relevant VA and private treatment records, and provided multiple examinations during the period on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. There is no indication of any outstanding evidence relevant to the Veteran's claim; all necessary development has been accomplished. 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that the March 2013 hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated actual knowledge of those elements. As such, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  

II. Earlier Effective Date - Bilateral Ankles

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. At his March 2013 hearing, the Veteran informed the undersigned that he no longer wished to pursue his appeal for entitlement to an earlier effective date for the grant of service connection for the bilateral ankles. Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. Accordingly, it is dismissed.

III. Increased Rating - Spine

The Veteran is presently rated at 20 percent disabled for a low back strain. For the reasons discussed below, the Board finds that a 40 percent rating is warranted. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating the appeal, the medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases. See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991). A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

	A. Limitation of Motion of the Spine

The Veteran was granted a 20 percent rating for his spine disability, effective September 15, 2005, which was the date of his claim for an increased rating. That rating is assigned under Diagnostic Code 5242-5237. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016). In this case, Diagnostic Code 5242-5237 reflects consideration of the effects of degenerative arthritis of the spine (Diagnostic Code 5242), and a lumbosacral strain (Diagnostic Code 5237). Both diagnostic codes instruct that the adjudicator should apply the General Rating Formula for Diseases and Injuries of the Spine. Under this formula, for a rating higher than 20 percent, the evidence would have to show that the Veteran suffered forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the spine. The general formula applies "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease." 38 C.F.R. § 4.71a.

The evidence demonstrates that the Veteran has suffered a limitation of motion of the lumbar spine throughout the period on appeal. For the reasons discussed below, the Board finds that only the November 2014 examination report is probative of the question of the severity of the Veteran's limited range of motion, and that that report is supportive of a 40 percent rating. 

In reaching this conclusion, the Board has considered and weighed conflicting evidence. None of the examination reports suggest ankylosis, and the large majority of the examinations document that the Veteran has had forward flexion to at least 60 degrees. See VA examination reports from October 2008 (90 degrees); August 2009 and February 2010 (80 degrees); and June 2014 and March 2015 (60 degrees). 

In contrast, a November 2014 Disability Benefits Questionnaire, completed by a VA physician, found that the Veteran was limited to 20 degrees of forward flexion, which was further reduced to 15 degrees following repetitive use testing. 

Importantly, only certain of the spine examinations included testing under weight-bearing conditions. Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that, to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight bearing and, if possible). Specifically, the examinations from November 2014 and March 2015 addressed weight-bearing issues. As such, the Board will restrict its evaluation of the evidence to these two examinations, as these are the only examinations that are probative of the issue, under the Court's Correia holding. Id.

The weight-bearing findings in the March 2015 examination, although later than the November 2014 Disability Benefits Questionnaire, are inconsistent with other findings in that examination report. The March 2015 report notes no evidence of pain on weight-bearing, despite noting pain on forward flexion of the spine. Although merely asserting its own lay judgment, the Board is competent to observe that a joint that is painful on range of motion testing will likewise be painful on range of motion testing under weight-bearing conditions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that "BVA panels may consider only independent medical evidence to support their findings"). The inconsistency raises questions about the adequacy of the testing conducted during the examination, and/or the accuracy of the results recorded. As such, the Board must find that the March 2015 examination report is less probative of the issue. See Nieves-Rodriguez, 22 Vet. App. at 302. 

The only examination report that is internally consistent, and includes testing upon weight-bearing, is the November 2014 Disability Benefits Questionnaire. As noted above, that examination report noted a limitation of flexion to 15 degrees with repetitive use testing. Findings of less than 30 degrees of forward flexion warrant the assignment of a 40 percent rating under the General Rating Formula. 38 C.F.R. § 4.71a. 

	B. Intevertebral Disc Syndrome (IVDS)

As the evidence of record also includes a diagnosis of Intervertebral Disc Syndrome, the Veteran could be rated in the alternative under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. This formula provides for a 60 percent rating where the Veteran has incapacitating episodes (requiring bed rest prescribed by a physician and treatment by a physician) for six weeks or more in a one-year period. Id.

The Board has weighed the evidence, but cannot find adequate support for a 60 percent rating. Only one piece of evidence suggests that the Veteran's IVDS has resulted in incapacitating episodes lasting six weeks or more in any one-year period: the November 2014 Disability Benefits Questionnaire. The examining physician noted that the Veteran had to stay in bed during flare-ups.

That evidence must be weighed against significant evidence to the contrary, including the Veteran's own acknowledgement of a less severe disability. He testified in his March 2013 hearing that he had approximately six incapacitating episodes a year causing him to be bedridden. The episodes lasted three to four days each, and for the episodes he was treated by a physician and prescribed bed rest. For purposes of this decision, the Board will construe the Veteran's testimony to represent four weeks of incapacitation. 

Other evidence suggests no incapacitation whatsoever. A June 2014 VA examination report diagnosed the Veteran with IVDS, but found that the Veteran had not had any incapacitating episodes over the previous year. A March 2015 VA examination noted that the Veteran did not experience IVDS.

In light of the conflicting evidence, the Board looks to the specific language of the Formula for Rating IVDS. 38 C.F.R. § 4.71a. That formula notes that incapacitating episodes must warrant treatment by a physician. VA has obtained the Veteran's VA treatment records and requested that he identify any non-VA treatment. Nevertheless, the record fails to document actual treatment by a physician for incapacitating episodes related to IVDS. While the November 2014 examiner stated that the Veteran was incapacitated to that degree, she failed to reference any specific treatment the Veteran had received related to incapacitating episodes. The Board finds that the preponderance of the evidence is against a finding that the Veteran has ever experienced six weeks of incapacitation due to IVDS. As such, a 60 percent rating under the Formula for Rating IVDS is not warranted. Id. 


	C. Extraschedular Consideration

VA's schedule of disability ratings is based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a). Where the ratings are inadequate to address the Veteran's symptomatology, he may be entitled to an extraschedular rating. 38 C.F.R. § 3.321(b)(1). Referral for extraschedular consideration "may be based on the collective impact of [a] veteran's disabilities." Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

In Thun v. Peake, the Court provided a framework for determining whether an extraschedular rating is warranted. 22 Vet. App. 111, 115 (2008). In the first step, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If so, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization." Id. at 116. If these two prongs are met, then the Board is to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration. Id.

In this case, the Veteran does not meet the first prong of the Thun analysis, as there is no suggestion that the ratings are inadequate. First, the Veteran has not claimed that the available schedular ratings are inadequate. Second, the evidence of record does not itself suggest that extraschedular consideration is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (noting that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record). In this regard, VA has now assigned numerous separate ratings to address the spine disability and other related disabilities: the rating for the spine disability itself; ratings for peripheral neuropathy of the bilateral lower extremities; and (to be rated separately by the Agency of Original Jurisdiction), service connection for both bowel and bladder disabilities. The Veteran's symptomatology related to his spine disability is fully captured by these ratings, and the rating criteria allow for potential higher ratings, were his symptomatology worse.  Thun, 22 Vet. App. at 115. As the Veteran does not meet the first prong of Thun, the Board will end its extraschedular consideration at this stage.

IV. Other Related Disabilities - Loss of bowel and bladder control

The Board finds that service connection for bowel and bladder disorders is also warranted, as secondary to his lumbar spine disability. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (indicating that "associated objective neurological disabilities, such as bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code."). Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). Additionally, the regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

As with the other disabilities discussed, the evidence of record is conflicted. 

The Veteran's August 2009 VA examination report noted that there was "no bowel or bladder symptomatology" associated with his spine disability. Those findings are consistent with the Veteran's statements to that examiner denying such symptoms. A later, March 2015 VA examination noted that the Veteran experienced no neurologic abnormalities such as bowel or bladder problems.

In between the August 2009 and March 2015 VA examination reports, however, the Board observes that there are multiple findings that support a grant of service connection. The Veteran's VA treating physician noted in October 2014 that the Veteran suffered from intermittent urinary and fecal incontinence. Later, in the November 2014 Disability Benefits Questionnaire, discussed above, the examiner similarly noted intermittent urinary and fecal incontinence.

The Board is presented with evidence that is essentially in equipoise. Multiple factors, however, weigh in favor of granting the benefits. First, the Board notes that VA examiners do not (and did not in this case) generally test for bowel and bladder symptomatology during examinations. It would be up to the Veteran to identify such disabilities. There are multiple locations in the file, however, where it is noted that the Veteran has difficulty expressing himself. See, e.g., General Medicine Outpatient Note, Oct. 31, 2008 (observing that the Veteran "appears to have difficulty expressing himself at times"). This is consistent with the Veteran's 100 percent disability rating based on posttraumatic stress disorder, as well as the undersigned's own observations of the Veteran during his March 2013 hearing. It is noteworthy, in that regard, that it is the Veteran's regular treating physician at VA that documented his bowel and bladder symptomatology. See October 2014 note from Dr. V.K. Considering the Veteran's condition, the Board finds the opinion of his treating physician to be especially probative of whether such symptomatology is present. 

Based on a review of the evidence, the Board has found that the Veteran's spine condition has resulted in neurologic bowel and bladder disabilities. 

V. Special Monthly Compensation (SMC)

Special monthly compensation grants an additional level of compensation to Veterans above the basic levels of compensation (0 percent to 100 percent) for various types of losses or level of impairment solely due to service-connected disabilities. Within the VA system, a claimant is presumed to be seeking the maximum benefit possible unless he expresses his satisfaction with a lower level of benefits. AB v. Brown, 6 Vet. App. 35, 38 (1993). As such, a claim for increased rating inherently includes a claim for entitlement to special monthly compensation. See Akles v. Derwinski, 1 Vet. App 118, 121 (1991). The fact that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s) does not preclude the Board from granting SMC under other authorities.

The Board finds that two awards of special monthly compensation are warranted based on the evidence of record. 

	A. Aid and Attendance

Special monthly compensation under 38 U.S.C.A. § 1114(l) if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a). Those criteria include: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

38 C.F.R. § 3.352(a)

The evidence of record suggests that regular aid and attendance are necessary. A September 2010 letter from a health care provider, J.B., stated that the Veteran had difficulty leaving his bed due to back pain. The assistant helped him with putting on and adjusting his orthopedic appliances. J.B. stated that if no one was present, the Veteran would probably not leave his apartment often. She assisted with bathing and getting out of the tub, and prepared his meals. 

Similarly, a January 2013 letter from S.M., a certified Home Care Aid worker, indicated that the author assisted the Veteran with his daily living activities. Due to service-connected disabilities, including his mood disorder and his physical instability, he was not able to properly cook for himself, maintain his medication, attend to the wants of nature, properly clean himself, and perform household chores. 

VA medical records also support the need for aid and attendance. An April 2014 VA examination noted that the Veteran's spine disability contributed to his inability to protect himself from the daily environment. He used a spine brace and a cane to assist in ambulation. He was unable to bathe himself. 

An October 2014 letter from the Veteran's VA treating physician noted that the Veteran intermittently becomes incapacitated for prolonged periods of time, to include as due to his spine disability. That physician, in a November 2014 Examination for Permanent Need for Regular Aid and Attendance, noted that if he did not get help at home, the Veteran would not be able to care for himself, and would require nursing home care. He requires help with setting up his weekly pill box, is unable to prepare his own meals, and is in need of assistance in bathing and tending to other hygiene needs due to pain. 

The evidence demonstrates that the Veteran has difficulty dressing and undressing, keeping himself clean, adjusting his orthopedic appliances, prepare his meals, attend to the wants of nature, and to protect himself from his environment. The evidence does not support a finding that he is bedridden. As such, the Board finds that the Veteran meets the criteria for special monthly compensation under 38 U.S.C.A. § 1114(l), based on the need for regular aid and attendance.

The Board cannot find sufficient support in the record that the Veteran needs such a higher level of care that, without it, he would require hospitalization, nursing home care, or other residential institutional care. 38 C.F.R. § 3.352(b)(1)(iii). A "higher level of care" includes the need to have a professional licensed to provide services under the regular supervision of a licensed healthcare professional, to perform such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressing. 38 C.F.R. § 3.352(b)(2). While the October 2014 letter suggested a need for nursing home care, but that assertion is not supported by the record. Nowhere in the record is there evidence that the Veteran has been under the daily care of anyone supervised by a physician.

	B. Loss of use of the bilateral lower extremities

Under 38 U.S.C.A. § 1114(m) (SMC(m)), the Veteran is entitled to a higher level of special monthly compensation based on certain combinations of disabilities or levels of impairment. 38 C.F.R. § 3.350(c). This includes the loss of use of both legs above the knee. 38 C.F.R. § 3.350(c)(2). "Loss of use" exists where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election . . . with use of a suitable prosthetic devices. Loss of use is not a medical determination. See Tucker v. West, 11 Vet. App. 369 (1998) (holding that responsibility for determining loss of use lies with the adjudicator and not the examining physician).

A June 2016 VA examination found that the Veteran experienced, with respect to the peripheral neuropathy caused by his spine disability, "functioning . . . so diminished that amputation with prosthesis would equally serve the Veteran." 

While earlier evidence did not support a grant of SMC(m), the Board finds that there is no evidence following the June 2016 examination report that contradicts the findings or otherwise suggests that the Veteran has not lost the use of his lower extremities due to disability caused by his spine. 



ORDER

The appeal for entitlement to an earlier effective date for the grant of service connection for the bilateral ankles is dismissed.

Entitlement to an increased, 40 percent rating for a low back strain is granted, subject to the laws and regulations governing the entitlement to monetary benefits. 

Entitlement to service connection for a bladder disorder manifested by urinary incontinence is granted.

Entitlement to service connection for a bowel disorder manifested by fecal incontinence is granted.

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the entitlement to monetary benefits.

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(m) based on the loss of use of the bilateral lower extremities is granted, subject to the laws and regulations governing the entitlement to monetary benefits.




____________________________________________
JAMES RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


